Title: Thomas Jefferson to Gideon Granger, 30 December 1811
From: Jefferson, Thomas
To: Granger, Gideon


          
            
                  Dear Sir 
                   
                     Monticello 
                     Dec. 30. 11.
            
		  
		  
		  
		  
		  
		  I have often been extremely mortified at the abuse of my right of transmission by mail, committed by booksellers and sometimes by foreigners in sending packages of books, which I have always forbidden when apprised in time. a recent instance is so gross it is as to require my special mention of it to you. a mr Low of New York, publisher of an Encyclopedia has sent on 3. quarto volumes by mail, which were to be followed by I do not know how many others. I wrote back immediately to him to prevent further
			 transmissions by mail, and I pray if any in the mean time should pass thro’ 
                     come to the general post office, that you will be to good as to stop them there & give them house room till other arrangements with mr Low many 
                  may enable me to say what is to be done them. I have reason to believe they are not put into the mail but at Washington to which place they are otherwise brought. if that be the case perhaps it would be better you should refuse to recieve them, which will most effectually prevent further trouble. excuse my
			 troubling you with this detail from the uneasiness I have often felt before at the indiscretions of others in perverting a privilege indulged to me for very different purposes, & never used
				by
			 myself as to large packages but where they concerned the government or public. I salute you with constant friendship & esteem
            
              Th:
              Jefferson
          
          
            P.S. since writing the above another package is recieved which seems to contain 5. or 6. vols I hope Low will have stopped all others.
          
        